Case 1:20-cv-01158-DCJ-JPM Document 13 Filed 12/01/20 Page 1 of 1 PageID #: 42




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                        ALEXANDRIA DIVISION

 BASIL ARMSTRONG                       CIVIL DOCKET NO. 1:20-CV-01158-P
 LEDGISTER,
 Petitioner

 VERSUS                                JUDGE DAVID C. JOSEPH

 WILLIAM JOYCE, ET AL,                 MAGISTRATE JUDGE JOSEPH H.L.
 Respondents                           PEREZ-MONTES

                                JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein (ECF No. 12), noting the absence of objection thereto,

and concurring with the Magistrate Judge’s findings under the applicable law;

      IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2241 (ECF No. 1) is DENIED and DISMISSED WITHOUT PREJUDICE.

      THUS DONE AND SIGNED in Chambers, this 1st day of December, 2020.



                                      _____________________________________
                                      DAVID C. JOSEPH
                                      UNITED STATES DISTRICT JUDGE
